At the September Term, 1937, of Forsyth Superior Court, the defendant herein, James Sermons, was tried upon an indictment charging him with the murder of one Carlile Miller, which resulted in a conviction of murder in the first degree and sentence of death by asphyxiation. From the judgment thus entered the prisoner gave notice of appeal to the Supreme Court and was allowed 40 days within which to make out and serve statement of case on appeal, and the solicitor was given 30 days thereafter to prepare and file exceptions or countercase, but nothing has been done towards perfecting the appeal, albeit the prisoner was allowed to appeal in forma pauperis, and the time for serving statement of case on appeal has now expired. S. v.Brown, 206 N.C. 747, 175 S.E. 116. *Page 768 
Having lost his right to bring up the "case on appeal," S. v. Moore,210 N.C. 686, the prisoner is in no position to resist the motion of the Attorney-General to docket and dismiss. S. v. Johnson, 205 N.C. 610, 172, S.E., 219; S. v. Rector, 203 N.C. 9, 164 S.E. 339. As is customary in capital cases, however, we have examined the record to see that no error appears upon the face thereof, such errors, if any, being cognizable suasponte. S. v. Robinson, ante, 536.
We have discovered no defect on the face of the record proper. S. v.Edney, 202 N.C. 706, 164 S.E. 23; S. v. Hamlet, 206 N.C. 568,174 S.E. 451.
Motion allowed. Appeal dismissed.